RENDERED: AUGUST 20, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0858-MR


HEATHER PARSLEY, AS GUARDIAN/
CONSERVATOR FOR COLETON PARSLEY,
A MINOR; AND HEATHER PARSLEY AND
BRIAN PARSLEY, INDIVIDUALLY                                     APPELLANTS



                APPEAL FROM WARREN CIRCUIT COURT
v.               HONORABLE STEVE A. WILSON, JUDGE
                       ACTION NO. 19-CI-00047



CINCINNATI INSURANCE COMPANY;
SAYLORS GOLF CARTS, INC.;
EDGEHILL FARM, INC.; AND
JOHN F. BALLANCE                                                  APPELLEES



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: GOODWINE, KRAMER, AND MAZE, JUDGES.

MAZE, JUDGE: Appellants (collectively referred to as “Parsley”) appeal the

entry of separate summary judgments dismissing appellees Saylors Golf Carts,
Inc., and Cincinnati Insurance Company from litigation stemming from serious

injuries sustained by Coleton Parsley while riding on an innertube pulled by a 4-

wheeler all-terrain vehicle (ATV) driven by appellee John Ballance. Parsley

argues that genuine issues of material fact preclude summary disposition

concerning the liability of Saylors for Ballance’s actions and as to coverage for

Ballance under a Cincinnati Insurance Company policy insuring Saylors. We

affirm.

             After a snowfall on January 13, 2018, John Ballance and his wife

Katie hosted an impromptu sledding party for their family and friends at their farm

in Oakland, Kentucky. Although the Parsleys allege that the Ballances had invited

guests to the property, John Ballance stated in deposition testimony that people

other than family had not been invited but simply started showing up. One of

those who showed up was appellant Coleton Parsley, a friend of the Ballances’

son. At some point in the evening, Mr. Ballance was using a four-wheeler to tow

his son and Coleton on an innertube. While Coleton was being towed, the

innertube on which he was riding struck a utility pole causing catastrophic injuries

from which Coleton is unlikely to fully recover.

             Edgehill Farm, where the accident occurred, is located approximately

five miles from Saylors Golf Carts, Inc., a golf cart sales, rental, and service

business owned by the Ballances. The Ballances reside on and individually own a


                                          -2-
portion of Edgehill Farm. Edgehill Farm also owns the property on which Saylors

Golf Carts is located in Smiths Grove, Kentucky, although the businesses are

separate business entities.

             The ATV Mr. Ballance was operating at the time of the accident is the

primary focus of this appeal. Approximately four years prior to the accident, a

Saylors’ customer, Jim Stirgill, traded the subject ATV and another ATV for a golf

cart. In deposition testimony, Mr. Ballance stated that within days of that

transaction, he took the ATVs to the Edgehill Farm property where he and his

family used them for recreation and as their personal farm implements. He also

stated that the ATVs Stirgill traded in were kept in a barn where he sometimes

stored excess golf cart inventory from shortly after the trade-in in December 2013

until the accident in 2018.

             Mr. Ballance acknowledged that because Saylors so rarely takes

ATVs in trade for golf carts, he was unaware that, unlike golf cars, ATVs are

accompanied by certificates of title. Accordingly, Saylors did not require Mr.

Stirgill to produce an endorsed certificate of title to complete the trade-in

transaction. Nor did Saylors submit an application for a new title and registration

to the county clerk. Thus, the ATV in question remained in Stirgill’s name until

after the accident when the Ballances discovered that title had never been

transferred. They thereafter contacted Mr. Stirgill who signed the ATV over to


                                          -3-
Mr. Ballance individually. On March 21, 2018, approximately two months after

the accident, a new title was issued to Mr. Ballance individually.

             In January 2019, Parsley filed a complaint in Warren Circuit Court

naming John Ballance, Edgehill Farm, and Saylors as defendants. The complaint

also named Cincinnati Insurance Company as a defendant, seeking recovery on a

commercial general liability policy it had issued to Saylors. Following exchange

of written discovery and Mr. Ballance’s deposition, Saylors and Cincinnati

Insurance separately moved for summary judgment. The circuit court granted each

motion holding that there were no genuine issues of material fact, concluding that

both Saylors and Cincinnati Insurance were entitled to judgment as a matter of law,

and dismissing Parley’s claims against each entity.

             With respect to Saylors, the circuit court specifically held that Mr.

Ballance was not furthering any business or other interest of Saylors by pulling his

son and Coleton on the innertube in the snow. The court also concluded that

ownership of the ATV was irrelevant because there was no evidence that Saylors

negligently allowed Mr. Ballance to operate the ATV. In granting Cincinnati

Insurance’s motion, the circuit court determined that Mr. Ballance was not acting

as an officer or employee of Saylors at the time of the accident and that his act of

pulling his son and Coleton on an innertube was in no way connected to Saylors’

business. Although Edgehill Farm is also an insured under Saylors’ commercial


                                         -4-
policy, the trial court determined that coverage was limited to damages arising out

of the ownership, maintenance, or use of property designated by the policy.

Because the location designated by the policy is not the location where the accident

occurred, the circuit court concluded coverage did not extend to Edgehill. After

the circuit court subsequently certified each judgment as final and appealable, this

appeal followed.

             In appeals from the grant of summary judgment, this Court must

conduct a de novo review to determine “whether the trial court correctly found that

there were no genuine issues as to any material fact and that the moving party was

entitled to judgment as a matter of law.” Scifres v. Kraft, 916 S.W.2d 779, 781

(Ky. App. 1996). Further, “[t]he record must be viewed in a light most favorable

to the party opposing the motion for summary judgment and all doubts are to be

resolved in his favor.” Steelvest, Inc. v. Scansteel Service Center, Inc., 807 S.W.2d

476, 480 (Ky. 1991). Finally, as our Supreme Court emphasized in Isaacs v.

Smith, 5 S.W.3d 500, 503 (Ky. 1999), “[a]n issue of nonmaterial fact will not

preclude the granting of a summary judgment. A motion for summary judgment

should be granted if the court is fully satisfied that there is an absence of genuine

and material factual issues. Steelvest does not hold to the contrary, but expressly

reaffirms that longstanding position.” With these principles in mind, we turn to the

arguments for reversal.


                                          -5-
                  1. Dismissal of Parsley’s Claims against Saylors

             Parsley first argues that genuine issues of material fact as to the

ownership of the ATV and as to Saylors’ vicarious liability for Mr. Ballance’s use

of the ATV at the time of the accident preclude summary disposition. As

previously noted, in dismissing the claims against Saylors, the circuit court

specifically determined that ownership of the ATV was irrelevant. Rather, the

circuit court held that the dispositive issues centered upon whether Mr. Ballance’s

use of the ATV fell within the course and scope of his employment with Saylors

and whether Saylors negligently entrusted the ATV to Mr. Ballance on the night in

question. We reiterate the well-established rule set out in Steelvest that “[t]he trial

judge must examine the evidence, not to decide any issue of fact, but to discover if

a real issue exists.” 807 S.W.2d at 480. And, in so doing, “[t]he record must be

viewed in a light most favorable to the party opposing the motion for summary

judgment and all doubts are to be resolved in his favor.” Id.

             Thus, viewing this record in the light most favorable to Parsley, we

will presume that the ATV in question was listed as an inventory asset of Saylors

at the time the accident occurred. Nevertheless, we are in complete agreement

with the decision of the circuit court that Saylors’ liability turns upon whether it is

vicariously liable for Mr. Ballance’s use of the ATV and whether it negligently




                                          -6-
entrusted the ATV to him on the night in question, not whether Saylors in fact

owned the ATV.

             As set out in the order granting summary judgment, the record is

devoid of any evidence suggesting that Mr. Ballance was using the ATV to further

Saylors’ business interests when the accident occurred. In Papa John’s

International, Inc. v. McCoy, our Supreme Court reexamined and reiterated the

rule set out in the American Law Institute’s RESTATEMENT (THIRD) OF AGENCY §

7.07 (2006), entitled “Employee Acting Within Scope of Employment:”

             This general rule is consistent with the standard advanced
             by Prosser and Keeton—as noted in the Patterson [v.
             Blair, 172 S.W.3d 361, 364 (Ky. 2005)] opinion—in
             their treatise on tort law: “[I]n general, . . . the master is
             held liable for any intentional tort committed by the
             servant where its purpose, however misguided, is wholly
             or in part to further the master’s business.” Thus, if the
             servant “acts from purely personal motives . . . which
             [are] in no way connected with the employer’s interests,
             he is considered in the ordinary case to have departed
             from his employment, and the master is not liable.” This
             approach “conforms to the economic theory of vicarious
             liability . . . because when the employee acts for solely
             personal reasons, the employer’s ability to prevent the
             tort is limited.”

244 S.W.3d 44, 52 (Ky. 2008) (footnotes omitted). Because review of the record

confirms the circuit court’s finding that there is absolutely no evidence in the

record that Mr. Ballance was acting in the course and scope of his employment,

summary judgment in favor of Saylors is appropriate. The accident occurred at the


                                          -7-
Ballance’s residence during an impromptu event occasioned by a larger snowfall

than is normal for the area. Parsley failed to offer any evidence to rebut Mr.

Ballance’s deposition testimony that the impromptu sledding party was a purely

personal recreational activity at which the golf cart business “didn’t even come to

mind.”

             In addition, we are convinced that this case falls squarely within the

rationale set out in Mid-States Plastics, Inc. v. Estate of Bryant ex rel. Bryant

concerning the requirement that for vicarious liability to attach, there must be

evidence that the activity in question can be construed as furthering the work of the

employer. 245 S.W.3d 728 (Ky. 2008). In Bryant, Daniel Edwards, the president

of Mid-States Plastics, had a planned business trip to Indianapolis and invited his

pastor to ride along in a leased plane to allow the minister to visit his family while

Edwards worked. The trip was free for the minister and involved no business

purpose on his part for Mid-States. On the return trip, the plane struck a cell phone

tower and crashed, killing both Edwards and Reverend Bryant. In affirming the

entry of summary judgment in favor of Mid-States, the Kentucky Supreme Court

reasoned:

                   In our case, it is clear that Reverend Bryant was a
             guest of Edwards and his presence “could not be
             construed as being for the purpose of accomplishing the
             work of the corporation,” as required by Wigginton
             [Studio v. Reuter’s Adm’r, 254 Ky. 128, 71 S.W.2d 14
             (1934)] before liability attaches to the master. 71 S.W.2d

                                          -8-
             at 16. Also, the fact that Edwards was an officer of Mid-
             States (President, as well as the General Manager and
             Chief Executive) and not just an employee does not
             change the outcome. Wigginton made clear that “in
             order for a company to be held responsible for the
             tort of one of its officers he must be acting within the
             scope of his employment and in the furtherance of the
             corporation’s business.” Id.

Id. at 730 (emphasis added). The connection between Saylors and the impromptu

sledding party at the Ballances’ residence is even more attenuated than the relation

between Mid-States and Edward’s invitation to Reverend Bryant to accompany

him on a scheduled Mid-States’ business trip. In sum, an impromptu sledding

party at an employee’s residence cannot be construed as serving the interests of

Saylors without the production of some evidence to the contrary.

             Furthermore, Parsley did not plead nor attempt to offer proof as to

negligent entrustment. Although Parsley now argues that the Saylors took the

position below that the ATV is a motor vehicle, that is a distortion of Saylors’

position as it simply noted that the titling requirements of ATVs differ from those

regarding golf carts. In any event, our Supreme Court in Manies v. Croan settled

the question of whether an ATV can be considered to be a motor vehicle for

purposes of the limitations provision of the Kentucky Motor Vehicle Reparations

Act:

                   ATVs, like the golf carts considered in Kenton
             County Public Parks Corporation v. Modlin, Ky.App.,
             901 S.W.2d 876 (1995), are not to be used on the public

                                         -9-
            roadways. With respect to ATVs, our General Assembly
            expressly prohibited such use in KRS 189.515(1):

                    No person shall operate an all-terrain vehicle
                    upon any public highway or roadway or
                    upon the right-of-way of any public highway
                    or roadway.

                   It seems clear that a vehicle which by law is
            prohibited from operation on public highways could not
            also satisfy the language of KRS 304.39–020(7), i.e.,
            “any vehicle which transports persons or property upon
            the public highways of the Commonwealth.” Moreover,
            there is no credible basis for concluding that the
            registration and insurance requirements of the MVRA
            were intended to apply to ATVs. The exclusion of ATVs
            from the MVRA’s reparations system similarly excludes
            causes of action arising from their use from the MVRA’s
            more generous limitations period. The trial court
            correctly applied the one-year limitations period in KRS
            413.140.

977 S.W.2d 22, 23-24 (Ky. App. 1998). Nothing in Parsley’s argument persuades

us that ATVs should be treated as motor vehicles for negligent entrustment

analysis.

            Thus, in our view, ATVs are to be construed to be chattel and fall

within the purview of Section 390 of the RESTATEMENT OF TORTS 2D. The

application of that section was explained by this Court in Hercules Powder

Company v. Hicks:

                  It is important to recall that the rule [Section 390 of
            RESTATEMENT OF TORTS 2D] imposes liability upon the
            supplier of a chattel for use by an incompetent person if,
            and only if, the supplier knows or has reason to know of

                                        -10-
             the probable misuse by reason of the incompetence of the
             person to whom the chattel is furnished. The record fails
             to reflect any basis upon which a finding could be made
             that Hercules knew or had reason to know of any
             incompetence of Herbert or Wabassco or any of its
             employees. Section 12 of Restatement of Torts 2d points
             out that the words ‘reason to know’ as used in the
             Restatement of Torts denote the fact that the actor has
             information from which a person of reasonable
             intelligence would infer that the fact in question exists, or
             that such person would govern his conduct upon the
             assumption that such fact exists. Significantly, Section
             12 provides that the words ‘should know’ denote the fact
             that a person of reasonable prudence and intelligence
             would ascertain the fact in question in the performance of
             his duty to another, or would govern his conduct upon the
             assumption that such fact exists.

453 S.W.2d 583, 587 (Ky. 1970). Nothing in the facts alleged in Parsley’s

complaint would support a claim of negligent entrustment and the circuit court did

not err in so holding.

             Accordingly, we hold that the Warren Circuit Court did not err in

granting summary judgment dismissing Parsley’s claim against Saylors.

           2. Dismissal of Parsley’s claim against Cincinnati Insurance

             The single issue concerning the dismissal of Parsley’s claims against

Cincinnati Insurance Company is whether the circuit court properly concluded that

the policy covering Saylors provides no coverage for Mr. Ballance for the claims

asserted against him in the complaint. Initially, Parsley asserts that coverage is

available to Mr. Ballance simply because he was driving an ATV belonging to


                                         -11-
Saylors at the time of the accident and, because Saylors disputes ownership of the

ATV, genuine issues of material fact preclude the entry of summary judgment.

Again, because the record is to be construed most favorably to the party opposing

summary judgment, for purposes of the arguments concerning Cincinnati

Insurance, we will presume ownership on the part of Saylors. Nevertheless,

ownership of the ATV is, in and of itself, insufficient to impose liability under the

policy issued to Saylors.

             The policy in question contains a “golfmobile” endorsement which

provides:

             WHO IS AN INSURED (Section II) is amended to
             include as an insured any person(s) using or legally
             responsible for the use of golfmobiles loaned or rented to
             others by you or any of your concessionaires but only for
             their liability arising out of the use of the golfmobiles.

The circuit court specifically rejected Parsley’s contention that “golfmobiles” can

be reasonably interpreted to mean either golf carts or Saylors’ inventory generally,

holding that the term “golfmobile”:

             can only be reasonably interpreted to mean golf carts or
             other types of mobiles used on a golf course because
             “golf” is an integral part of the term. Regardless of
             whether the ATV was owned by Saylors at the time of
             the incident, users of ATVs were not covered under the
             additional endorsement covering golfmobiles.

We agree.




                                         -12-
             To suggest that the term “golfmobiles” encompasses Saylors’

inventory in general fails to accord any significance to the use of that particular

term in the endorsement. As Cincinnati Insurance correctly posits, to equate the

term “golfmobile” to general inventory leads to absurd results as general inventory

might include golf cart parts and office furniture as well. In Stone v. Kentucky

Farm Bureau Insurance Company, this Court reiterated that, as a general rule,

interpretation of an insurance contract is a matter of law for the court. 34 S.W.3d

809, 810-11 (Ky. App. 2000) (citing Morganfield National Bank v. Damien Elder

& Sons, 836 S.W.2d 893 (Ky. 1992)). The Stone Court also noted that while

ambiguous terms are to be construed against the drafter and in favor of the insured,

the policy must be accorded a reasonable interpretation, “and there is no

requirement that every doubt be resolved against the insurer.” Id. at 811 (citing

Motorists Mutual Ins. Co. v. RSJ, Inc., 926 S.W.2d 679 (Ky. App. 1996)). And

finally, Stone holds that policy terms “should be interpreted in light of the usage

and understanding of the average person.” Id. (citing Fryman v. Pilot Life

Insurance Company, 704 S.W.2d 205 (Ky. 1986)). We thus concur in the circuit

court’s assessment that the term “golfmobile” cannot be reasonably construed as

encompassing inventory in general – to hold otherwise would undermine the very

purpose for using a specialized term like “golfmobile” in the policy endorsement.




                                         -13-
             Parsley also argues that coverage for Mr. Ballance is provided by an

additional insured endorsement for owners, lessees, or contractors. The circuit

court concluded that coverage under that endorsement extends only to damages

caused in whole or in part by:

             1. Your [Saylors’] acts or omissions;

             2. The acts or omissions of those acting on your
             [Saylors’] behalf;

             in the performance of your [Saylors’] ongoing operations
             for the additional insured(s) at the location(s) designated
             above.

In other words, the circuit court interpreted the word “your” as referring to Saylors.

This construction comports with the policy’s declaration that if the named insured

is an organization other than a partnership, joint venture or limited liability

company, the named insured’s “executive officers” and directors are insureds “but

only with respect to their duties as your officers or directors.” Similarly, the

commercial general liability policy provides that employees of the named insured

are insureds only with regard to acts within the scope of their employment or while

performing duties related to Saylors Golf Carts’ business interests.

             Parsley attempts to conflate Mr. Ballance’s status as an “additional

insured” with Saylors’ status as the only named insured on the policy. As

Cincinnati correctly argues, there is a fundamental difference between a named

insured and someone who qualifies as an additional insured for the provision of

                                         -14-
coverage under the specific circumstances set out in the endorsement. Because

Mr. Ballance was not acting as an executive officer or employee of Saylors at the

time of the accident, nor was any business interest of Saylors being furthered by

the impromptu sledding party at the Ballances’ residence, the circuit court

correctly determined that Saylors’ commercial policy does not provide coverage

for his act of using the ATV for a purely personal and recreational activity. Simply

stated, Mr. Ballance’s actions fall outside the scope of that policy’s explicitly

defined coverage.

             Accordingly, we affirm the judgment of the Warren Circuit Court

dismissing Parsley’s claims against Saylor’s Golf Carts and Cincinnati Insurance

Company.

             ALL CONCUR.

 BRIEFS FOR APPELLANTS:                     BRIEF FOR APPELLEE SAYLORS
                                            GOLF CARTS, INC.:
 Matt McGill
 Bowling Green, Kentucky                    Thomas N. Kerrick
                                            Colton W. Givens
 Kyle R. Salyer                             Bowling Green, Kentucky
 Paintsville, Kentucky
                                            BRIEF FOR APPELLEE
                                            CINCINNATI INSURANCE
                                            COMPANY:

                                            Michael D. Risley
                                            Louisville, Kentucky




                                         -15-